LOUIS H. POLLAK, District Judge,
concurring.
I concur in the judgment and opinion of the court. I write separately to underscore the particular elements of the matter that seem to me of controlling importance.
Judge Weis’ opinion carefully identifies the major elements of this case’s quasi-Dickensian litigation history. That history establishes two propositions which are in my mind dispositive of the issue presented by the Supreme Court’s remand of this case for reconsideration in the light of its decision in Christianson v. Colt Industries Operating Corp., — U.S. -, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988).
The first proposition is that the law of the case applicable to the issue before us— namely, that this court, and not the Federal Circuit, is the proper court of appeals to review the 1986 judgment of the District Court for the District of Delaware — was determined by the Federal Circuit in 1986. That determination was embodied in the Federal Circuit’s orders (a) transferring to this court the appeal filed by Technograph, and (b) denying Technograph’s motion for rehearing and en banc consideration of the transfer order — a motion predicated on Technograph’s contention that the Federal Circuit had exclusive appellate jurisdiction.
The second proposition is that the ruling of the Federal Circuit that this court is the proper appellate tribunal, while perhaps not indisputably correct, was (whether viewed as of then or today) certainly not clearly wrong. Whatever may have been the character of this litigation at its inception, by 1986 the patent ingredients had essentially disappeared. “... [W]hether a claim arises under the patent laws may depend on the time when the question is asked.” Christianson, 108 S.Ct. at 2179 (Stevens, J., concurring).
In their pioneering casebook in 1936, Thurman Arnold and Fleming James observed that “[t]he doctrine of the ‘law of the case’ arises from a head-on collision between the rules of stare decisis and res judicata.” Arnold and James, Cases on Trials, Judgments and Appeals (1936) 215 n. 42. Half a century later, perhaps we may modify that professorial pronouncement by characterizing law of the case as a pastiche of stare decisis and res judicata. Suffice it to say that the original rigor of law of the case has long since been ameliorated; however, that original rigor died hard. Compare John v. Pierce, 176 Wis. 220, 186 N.W. 600 (1922), with McGovern v. Kraus, 200 Wis. 64, 227 N.W. 300 (1929). Thus, in Johnson v. Cadillac Motor Car Co., 261 F. 878 (2nd Cir.1919), it was only *201by a divided vote that the Second Circuit, in 1919, found itself free, on a second appeal, to conclude that MacPherson v. Buick Motor Co., 217 N.Y. 382, 111 N.E. 1050 (1916), decided by the New York Court of Appeals subsequent to the first appeal, was a juridical event of sufficient consequence to warrant a departure from the legal principles found to be dispositive on the first appeal. Viewing the problem as an aspect of stare decisis, the Second Circuit recognized “the general rule that on a second appeal matters disposed of on the first appeal ordinarily will not again be considered,” but concluded that “the rule is not an inexorable one, and should not be adhered to in a case in which the court has committed an error which results in injustice, and at the same time lays down a principle of law for future guidance which is unsound and contrary to the interests of society.” 261 F. at 886. In its extensive canvass of the case law, the Second Circuit quoted excerpts from the first paragraph of an opinion written in 1891 by Chief Justice Bleckley for the Supreme Court of Georgia, Ellison v. Georgia Railroad & Banking Co., 87 Ga. 691, 13 S.E. 809, 810 (1891). The first paragraph of the opinion in Ellison deserves quotation in full:
Some courts live by correcting the errors of others and adhering to their own. On these terms courts of final review hold their existence, or those of them which are strictly and exclusively courts of review, without any original jurisdiction, and with no direct function but to find fault, or see that none can be found. With these exalted tribunals, who live only to judge the judges, the rule of stare decisis is not only a canon of the public good, but a law of self-preservation. At the peril of their lives they must discover error abroad, and be discreetly blind to its commission at home. Were they as ready to correct themselves as others, they could no longer speak as absolute oracles of legal truth; the reason for their existence would disappear, and their distraction would speedily supervene. Nevertheless, without serious detriment to the public or peril to themselves, they can and do admit now and then, with cautious reserve, that they have made a mistake. Their rigid dogma of infallibility allows of this much relaxation in favor of truth unwittingly forsaken. Indeed, reversion to truth, in some rare instances, is highly necessary to their permanent well-being. Though it is a temporary degradation from the type of judicial perfection, it has to be endured, to keep the type itself respectable. Minor errors, even if quite obvious, or important errors, if their existence be fairly doubtful, may be adhered to, and repeated indefinitely; but the only treatment for a great and glaring error affecting the current administration of justice in all courts of original jurisdiction is to correct it. When an error of this magnitude, and which moves in so wide an orbit, competes with truth in the struggle for existence, the maxim for a supreme court, — supreme in the majesty of duty as well as in the majesty of power, — is not stare decisis, but fiat justitia ruat coelum.
The Court’s opinion in Christianson makes plain that the legacy of Chief Justice Bleckley, tempered by the Second Circuit’s more modest rhetoric in Johnson v. Cadillac Motor Co., is alive and well in the federal courts today. According to Chris-tianson, “[a] court has the power to revisit prior decisions of its own or of a coordinate court in any circumstance ...” But “as a rule, courts should be loathe to do so in the absence of extraordinary circumstances such as where the initial decision was ‘clearly erroneous and would work a manifest injustice.’ ” 108 S.Ct. at 2178. Since such “extraordinary circumstances” are not presented here, I agree that there is no occasion to depart from our prior acquiescence in the Federal Circuit’s order transferring this matter to this court.